DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 and 20 are cancelled. Claims 15 and 21-22 are amended. Claims 29-31 are withdrawn. Claims 15-19 and 21-28 are presently examined.

Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive. The objections of 3/29/2022 are overcome.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 3/29/2022 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 3/29/2022 are overcome.

Specification
The amendment filed 6/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 3/11/2019 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 608.01(p)(I)(B) last paragraph and 217(II) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Interpretation
Regarding claim 15, the claim recites the limitation “wherein the aerosol generating device comprises a heating chamber and a heating element arranged in the heating chamber” (lines 1-3) in its preamble, this limitation is considered to be of no significance to claim construction since the technical feature goes on to recite all the features of the cleaning tool. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02.
The claim recites the limitation “the elongate element… configured to be inserted into the heating chamber of the aerosol-generating device to clean at least the heating element” (lines 5-6). This limitation is considered to be a statement of the intended use of the claimed elongate element. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). For the purposes of the instant Office action, any elongated tube will be considered to meet the limitation since it is evident that any elongate element could be inserted within the heating chamber base in the absence of any specific dimensions being claimed.
The claim recites the limitation “the tubular element being configured to be inserted into the heating chamber of the aerosol generating device” (lines 8-9). This limitation is considered to be a statement of the intended use of the claimed elongate element. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). For the purposes of the instant Office action, any tubular element will be considered to meet the limitation since it is evident that a tube could be inserted into a heating chamber in the absence of any specific dimensions being claimed.
The claim recites the limitation “at least one groove configured to contact and to clean a base of the heating chamber” (lines 10-11). This limitation is considered to be a statement of the intended use of the claimed elongate element. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). For the purposes of the instant Office action, any groove will be considered to meet the claim limitation since it is evident that any groove could contact a heating chamber base in the absence of any specific dimensions being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, 18-19, 21, 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (already of record).

Regarding claims 15 and 27, Fernando discloses a cleaning article for use with an electrically heated smoking system (column 1, lines 16-20) in the form of a brush (column 4, lines 61-67). The cleaning article is disposable (column 4, lines 61-67). Fernando additionally discloses that the cleaning article may be inserted (column 11, lines 52-67) into the cavity of the smoking article (column 13, lines 13-25, figure 1, reference numeral 111), indicating that it is configured to be inserted into portions of a smoking article requiring cleaning. The cavity is circular (column 13, lines 13-25, figure 1, reference numeral 111) and the article has a circumference (column 12, lines 13-19), indicating that at least part of the article must be circular. The abrasive element is composed of bristles (column 12, lines 45-53). The position of the article can be determined by a groove in the article that aligns with a protrusion of the cavity that extends in a longitudinal direction (column 12, lines 1-12). It is evident that the groove could be used to claim a base since it is located on the surface of the article. It is evident that there must be a connection element located between lower element and the elongate element since they are connected together and there must be some kind of structure that secures the connection. Further limitations of the claimed invention are identified in the annotated drawing of the cleaning tool below: 

    PNG
    media_image1.png
    651
    349
    media_image1.png
    Greyscale

Fernando does not explicitly disclose (a) the lower element being tubular, (b) the bristles of the abrasive surface being made from cardboard, and (c) the cardboard being abrasive cardboard.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lower element of Fernando tubular. One would have been motivated to do so since Ferndando discloses that at least part of the article is circular. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), Myers teaches a cleaning device for cleaning a toilet bowl having a disposable head (abstract, figure 2, reference numeral 13) made from a biodegradable material (page 2, first paragraph) that forms stiff strips scrub the toilet surface (page 2, second paragraph). The disposable head is mounted on a handle (abstract, figure 2, reference numeral 14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bristles of Fernando from the cardboard of Myers. One would have been motivated to do so since Fernando discloses that the cleaning article is disposable and Myers teaches that cardboard makes stiff bristles for scrubbing a surface in a disposable article. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (c), Cardboard vs. Corrugated teaches that corrugated material refers to ridged grooved paper found between two pieces of card stock (page 2, third paragraph) whereas cardboard is a single layer of card stock (page 2, fourth paragraph) that is pretty flimsy compared to corrugated cardboard (page 2, sixth paragraph). It is evident that the corrugated material includes cardboard since cardboard is another name for card stock (page 2, fourth paragraph).
It would therefore have been obvious to one of ordinary skill in the art to substitute the cardboard of Myers with the corrugated cardboard of Cardboard vs. Corrugated. One would have been motivated to do so since Cardboard vs. Corrugated teaches that corrugated card stock is a stronger material than cardboard. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 16, modified Fernando teaches all the claim limitations as set forth above. Fernando additionally discloses that the bristles are mounted on a central core of the cleaning device (column 12, lines 45-53), and Myers additionally teaches that the handle can also be disposable (page 2, second paragraph) and made from cardboard (page 2, fourth paragraph). Modified Fernando does not explicitly teach the central core made from cardboard.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central core of modified Fernando from cardboard in addition to the bristles. One would have been motivated to do so since Fernando discloses that the cleaning article is disposable and Myers teaches that cardboard is a suitable material for mounting cleaning bristles in disposable articles. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 18, Fernando discloses that the bristles near the distal end of the cleaning tool are angled upward resulting in them traversing a narrower radius (figure 2b), which is considered to meet the claim limitation of tapering.

Regarding claim 19, Fernando discloses that the bristles near the distal end of the cleaning tool are angled upward at progressively higher angles until they reach the vertical to produce a rounded end (figure 2b). 

Regarding claim 21, Fernando discloses that the bristles are located on the side of the cleaning tool (figure 2b).

Regarding claim 24, the central core of Fernando is considered to meet the claim limitation of a rib.

Regarding claim 25, Fernando discloses that the central core is centrally aligned along the longitudinal axis of the cleaning tool (figure 1).

Regarding claim 28, Fernando discloses that the central core is centrally aligned along the longitudinal axis of the cleaning tool and is connected to the lower element at an outer surface of the lower element (figure 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (already of record) as applied to claim 16 above, and further in view of Thiebaut (US 707,183).

Regarding claim 17, modified Fernando teaches all the claim limitations as set forth above. Modified Fernando does not explicitly teach (a) the cardboard of the central core made from corrugated cardboard and (b) the corrugations extending in the longitudinal direction.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central core of modified Fernando from corrugated cardboard. One would have been motivated to do so since Cardboard vs. Corrugated teaches that corrugated card stock is a stronger material than cardboard. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Thiebaut teaches a cylinder made of ribbed cardboard that withstands pressure due to the use of acute angles in the ribbing (lines 33-42). The ribs forming corrugations extend vertically (figure 4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrugated cardboard core of modified Fernando with the angles and vertical ribs of Thiebaut. One would have been motivated to do so since Thiebaut teaches a cardboard tube having improved pressure resistance. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (already of record) as applied to claim 15 above, and further in view of Paillier (FR 662637, machine translation relied upon).

Regarding claim 22, modified Fernando discloses all the claim limitations as set forth above. Fernando additionally discloses that the cavity is circular (column 13, lines 13-25, figure 1, reference numeral 111) and that the article has a circumference (column 12, lines 13-19), indicating that at least part of the article must be circular. The cleaning article is rotated when it is inserted into the cavity (column 11, lines 52-67). Modified Fernando does not explicitly teach the bristles forming a cylindrical perimeter.
Paillier teaches a rod for cleaning pipe stems (lines 13-15) that is rotated to contact all the walls of the stem (line 39). The rod is circular (lines 44-45, figure 3, reference numeral t).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bristles of modified Fernando form a cylindrical perimeter. One would have been motivated to do so since Paillier teaches that providing a circular outer perimeter enables a rod to be rotated to contact all the internal walls of a pipe stem.

Regarding claim 23, Fernando discloses that the bristles are located on a side surface of the elongated element (figure 2b).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (already of record) as applied to claim 16 above, and further in view of Liu (US 9,386,805).

Regarding claim 26, modified Fernando teaches all the claim limitations as set forth above. Modified Fernando does not explicitly teach providing two grooves in the article.
Liu teaches an electronic cigarette (abstract) having two parts that are joined together by a plurality of position groves (column 8, lines 58-67, column 9, lines 1-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the protrusion and groove of modified Fernando. One would have been motivated to do so since Fernando discloses that the position of the cleaning article can be determined by a groove in the article that aligns with a protrusion of the cavity and Liu teaches relatively aligning two electronic cigarette components with two positioning grooves. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach a connection element, however, there must be some kind of connection element between the lower and elongate elements of Fernando since they are shown as connected together, which would be impossible if they were not joined together by some kind of structure or connector.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715